COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Earnest Jerome Taylor, dba T&S Enterprises, and Lisa
                             Taylor

Appellate case number:       01-17-00357-CV

Trial court case number:     CI55847

Trial court:                 County Court at Law No. 2 and Probate Court of Brazoria
                             County
        Relators, Earnest Jerome Taylor, dba T&S Enterprises, and Lisa Taylor, have filed
a petition for a writ of injunction and requested emergency relief. Relators seek issuance
of a writ of injunction to prevent their “interlocutory appeal from becoming moot.” The
petition reflects that relators have filed a notice of interlocutory appeal of the trial court’s
denial of their request for a temporary injunction. See TEX. R. APP. P. 25.1(a), (b).
       We grant the request for emergency relief. See TEX. R. APP. P. 52.10(b).
Execution on the judgment rendered in cause numbers CI55598 and CI55602 in the
County Court at Law No. 2 and Probate Court of Brazoria County, on April 13, 2017,
including but not limited to collecting on the appeal bond, executing upon any writ of
possession, or taking other steps to evict relators or their personal property from the real
property at issue is stayed. The stay is effective until disposition of the petition for a writ
of injunction or further order of this Court.
       The Court requests a response to the petition from the real parties in interest. The
response, if any, is due to be filed with this Court no later than 14 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court

Date: May 19, 2017